Citation Nr: 1034249	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected arthritis of the left 
ankle, a residual of a fracture of the left medial malleolus, 
post-open reduction.  

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected arthritis of the 
left ankle, a residual of a fracture of the left medial 
malleolus, post-open reduction.  

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected arthritis of the left 
ankle, a residual of a fracture of the left medial malleolus, 
post-open reduction.  

4.  Entitlement to an initial rating greater than 20 percent for 
arthritis of the left ankle, a residual of a fracture of the left 
medial malleolus, post-open reduction.  




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2009 rating decision, service connection was denied 
for left hip, left knee, and low back disorders.  In a February 
2009 statement, the Veteran's representative filed a notice of 
disagreement to that decision.  In April 2009, the RO mailed a 
statement of the case to the Veteran, but did not send a copy of 
the statement of the case to the Veteran's representative.  See 
38 C.F.R. § 19.30 (2009).  Therefore, the statement of the case 
was deficient, did not constitute an adequate statement of the 
case, and denied the Veteran due process under the law.  
Accordingly, the Board is obligated to remand this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran testified at a Board hearing in July 2010 that his 
left ankle disability had worsened since the March 2007 VA 
compensation examination.  Therefore, the Veteran must be 
afforded another examination to obtain a current assessment of 
his left ankle disability.  

At the hearing, the Veteran submitted one page of a record of 
private treatment, which he testified was in July 2010.  That 
record is incomplete, however.  In addition, he testified that he 
was treated for his ankle disability at the Salem VA Medical 
Center (VAMC) in April 2006 and as recently as January 2009.  The 
most recent VA treatment records in the file are dated in 
December 2005, although the report of a VA lumbosacral spine x-
ray dated in August 2006 is also of record.  All VA treatment 
records not in the file must be obtained and all relevant private 
treatment records must be requested.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence in support of his 
claim of entitlement to an initial rating 
greater than 20 percent for arthritis of the 
left ankle, a residual of a fracture of the left 
medial malleolus, post-open reduction.  The RO 
must then obtain copies of the related records 
that are not already in the claims file, in 
particular all treatment records from the Salem 
VAMC since December 2005.  All attempts to 
secure this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the RO 
must notify the Veteran and his representative 
and (a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to be 
taken by the RO with respect to the claim; and 
(d) that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran and his 
representative must then be given an opportunity 
to respond.  

2.  The Veteran must then be afforded the 
appropriate examination to determine the 
severity of his service-connected left ankle 
disability.  All indicated tests and studies 
must be accomplished.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings, including range 
of motion, and comment on the functional 
limitations, if any, caused by the service-
connected left ankle disability.  The examiner 
must state if the left ankle disability involves 
only the joint structure or if it also involves 
the muscles and nerves.  The examiner must also 
state whether the left ankle disability causes 
weakened movement, excess fatigability, and 
incoordination, and if so, the examiner must 
comment on the severity of these manifestations 
on the ability of the Veteran to perform average 
employment in a civil occupation.  The examiner 
must also state whether any left ankle stiffness 
or weakness the Veteran experiences after use 
constitutes effective ankylosis of the ankle 
joint, noting the position of the ankle in any 
ankylosis found.  If the severity of these 
manifestations cannot be quantified, the 
examiner must so indicate.  With respect to the 
subjective complaints of pain, the examiner must 
comment on whether pain is visibly manifested on 
movement of the left ankle joint, the presence 
and degree of, or absence of, muscle atrophy 
attributable to the service-connected left ankle 
disability, the presence or absence of changes 
in condition of the skin indicative of disuse 
due to the service-connected left ankle 
disability, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment due 
to pain attributable to the service-connected 
left ankle disability.  The examiner must 
comment upon whether there are any other medical 
or other problems that have an impact on the 
functional capacity affected by the service-
connected left ankle disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service-connected left 
ankle disability.  If the functional impairment 
created by the nonservice-connected problem 
cannot be dissociated, the examiner must so 
indicate.  A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the requested opinions without resorting 
to speculation, it must be so stated, and the 
examiner must provide the reasons why an opinion 
would require speculation.  The report prepared 
must be typed.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any of the 
aforementioned examinations, documentation must 
be obtained and associated with the Veteran's 
claims file that shows that notice scheduling 
the examinations was sent to the Veteran's last 
known address.  Documentation must also be 
obtained and associated with the Veteran's 
claims file that indicates whether any notice 
that was sent was received or returned as 
undeliverable.  

4.  Once the above actions have been completed, 
the RO must re-adjudicate the Veteran's claim 
concerning a greater initial rating for a left 
ankle disability, taking into consideration any 
newly acquired evidence.  If any benefit remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal must be returned to the 
Board for appellate review.  

5.  The RO must issue a statement of the case, 
as well as notification of the Veteran's 
appellate rights, including a copy to the 
Veteran's representative, on the issues of 
entitlement to service connection for a left 
hip, left knee, and low back disorders, to 
include as secondary to service-connected 
arthritis of the left ankle, a residual of a 
fracture of the left medial malleolus, post-open 
reduction.  38 C.F.R. § 19.26 (2009).  The 
Veteran and his representative are reminded that 
to vest the Board with jurisdiction over these 
issues, a timely substantive appeal to the 
January 2009 rating decision must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran perfects 
the appeal as to this issue, the case must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


